Citation Nr: 1025211	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-19 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an effective date earlier than May 18, 2006, for 
an award of service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision issued by the Department of 
Veterans Appeals (VA) Regional Office (RO) located in 
Indianapolis, Indiana.  The rating decision, in pertinent part, 
granted service connection for a left shoulder condition, 
effective on May 18, 2006.

The Veteran provided testimony at the hearing conducted by a 
local RO hearing officer in April 2009.  A transcript of the 
hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  In a February 2002 decision, the RO denied the Veteran's 
original claim of entitlement to service connection for a left 
shoulder condition, and he did not timely appeal from that 
decision.

2.  The Veteran is not shown to have next applied to reopen the 
previously denied claim of service connection for a left shoulder 
condition until May 18, 2006.


CONCLUSION OF LAW

An effective date earlier than May 18, 2006, the date of the 
application to reopen the previously denied claim, for the award 
of service connection for a left shoulder disability, is not 
assignable under the law.  38 U.S.C.A. §§ 5108, 5109A, 5110, 
7104, 7111 (West 2002); 38 C.F.R. §§ 3.156, 3.400, 20.1100, 
20.1103, 20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, with respect to the claim for an earlier effective 
date, the Board notes that such notice is unnecessary in this 
case because the Veteran is challenging the effective date for 
grant of service connection for a left shoulder disability in a 
January 2007 rating decision.  If, in response to notice of its 
decision on a claim for which VA has already given the § 5103 
notice, VA receives a notice of disagreement that raises a new 
issue, § 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, but 
§ 5103 does not require VA to provide notice of the information 
and evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds 
that under the holding in VAOPGCPREC 8-03, further notice from VA 
to the Veteran is not required with regard to his claim for an 
effective date prior to May 18, 2006, for the grant of service 
connection.

In addition, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess.  Thus, because the notice that was 
provided before service connection for a left shoulder condition 
was granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

Laws and Regulations

In order to establish service connection for a disability, there 
must be objective evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. 
§ 1110.

Such a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

In general, RO decisions which are unappealed become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.


Generally, the effective date of an evaluation and award of 
compensation based on an original claim or a claim to reopen 
after final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.

The effective date for a grant of service connection on the basis 
of the receipt of new and material evidence -- other than service 
department records -- following a final prior disallowance is the 
date of receipt of the application to reopen or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(q)(1)(ii).

Factual Background

The Veteran argues that a date earlier than May 18, 2006, the 
date assigned for the grant of service connection for his left 
shoulder disability, is warranted.  The Veteran's representative, 
in a May 2010 Informal Hearing Presentation, asserted that an 
earlier effect date is warranted as the Veteran's left shoulder 
disability had been present since service and that information 
concerning benefits was not available to the Veteran at the time 
he was released from active duty.  It is also claimed that the 
notice provided the Veteran in 2002, following his claim being 
originally denied, was not clear as to the time in which he had 
to disagree.  

The Veteran submitted an original claim of entitlement to service 
connection for a left shoulder disorder on May 25, 2001.  In 
February 2002, the RO, in finding that the evidence did not show 
that the Veteran had a left shoulder condition which was related 
to his military service, denied the claim.  The Veteran was 
notified of this decision in March 2002, but did not timely 
appeal the matter.

Review of a VA Form 119 (Report of Contact), dated May 18, 2006, 
shows that the Veteran, in speaking with a VA employee on the 
telephone, requested "reevaluation" of his left shoulder claim.  
The Board interprets this to have been a request to "re-open" his 
previously denied service connection claim for a left shoulder 
condition.  Later the RO, as part of a January 2007 rating 
decision, granted service connection for a left shoulder 
condition, assigning a 20 percent disability evaluation, 
effective from May 18, 2006.

Of record is a private medical surgical pathology report dated in 
March 1976; this record was associated with the Veteran's claims 
folder in January 2002.  This pathology report relates to 
findings pertaining to the Veteran's right shoulder.  

The report of a VA joints examination report dated in August 2006 
includes a diagnosis of recurrent dislocation of the left 
shoulder.  The Veteran reported incurring a left shoulder 
dislocation during his military service.  This is supported by 
the Veteran's service treatment records.  

Also of record is the report of a January 2007 VA joints 
examination, which includes a diagnosis of left shoulder joint 
instability.  The examiner opined that the Veteran's present left 
shoulder disorder was most likely caused, or a result of, his in-
service complete left shoulder dislocation.  

Analysis

The Board initially points out that no record dated prior to May 
18, 2006, includes a diagnosis of a left shoulder-related 
disorder.

As noted, such a diagnosis was first shown as part of the above-
mentioned August 2006 VA joints examination.  

On this record, the Board finds no factual basis whatsoever to 
support an assertion that the date of the grant of service 
connection for a left shoulder condition should be from a date 
earlier than May 18, 2006.  

The Board again observes that the Veteran essentially feels that 
the effective date should be earlier, as information concerning 
benefits was not available to the Veteran at the time he was 
released from active duty.  To this, the Board notes that the 
Veteran, in June 1999, submitted to VA a VA Form 21-526, seeking 
entitlement to service connection for hearing loss.  The 
submission of this 1999 claim leads the Board to believe the 
Veteran was in fact aware of what was necessary to submit a claim 
for VA benefits.  

The Veteran has also claimed that the notice provided to him in 
2002, following his claim being initially denied, was not clear 
as to what amount of time he had to disagree with the claim.  The 
notice letter, however, dated in March 2002, informed the Veteran 
as follows:  "If you do not agree with our decision, you should 
write and tell us why.  You have one year from the date of this 
letter to appeal the decision.  The enclosed VA Form 4107, 'Your 
Rights to Appeal Our Decision,' explains your right to appeal."  
This notice constitutes sufficient notice of appellate rights.  

On these undisputed facts, the Board finds that the regulations 
controlling in this case do not permit the assignment of an 
effective date prior to May 18, 2006, the date of the reopened 
claim.

Absent assertions of clear and unmistakable error in the prior 
rating decision denying the original claim, the claim must be 
denied by operation of law.


ORDER

The claim for an effective date prior to May 18, 2006, for the 
grant of service connection for a left shoulder disability, must 
be denied by operation of law.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


